Exhibit 10.1

 

AMENDMENT NO. 7 TO LEASE

 

This AMENDMENT No. 7 TO LEASE  (“Amendment No. 7”), effective as of June 30,
2018 (“Amendment No. 7 Effective Date”) is entered into by and between NXP USA,
Inc. (formerly FREESCALE SEMICONDUCTOR, INC.). a Delaware corporation and 100%
affiliated company of NXP Semiconductors N.V. (“Landlord”), and EVERSPIN
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), with reverence to the
following facts:

 

A.       Landlord and Tenant are parties that Certain Lease dated as of June 5,
2008 (“Original Lease”), as amended by Amendment No. 1 to Lease executed by
Tenant on February 2, 2009 (“Amendment No. 1”), Amendment No. 2 to Lease dated
March 1, 2010 (“Amendment No. 2”), Amendment No 3. to Lease dated July 20, 2011
(“Amendment No. 3”), Amendment No.4 to Leases dated June 10, 2014 (“Amendment
No. 4”), Amendment No. 5 dated January 13, 2017 (“Amendment No. 5”), and
Amendment No. 6 dated October 31, 2017 (“Amendment No. 6”), (the Original Lease
as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No.
4, Amendment No. 5, and Amendment No. 6, is referred to as the “Lease”),
pursuant to which the Landlord leases to Tenant certain space (“Premises”)
located at 1300 North Alma School Road, Chandler Arizona as further described in
the Lease.

 

B.        As of the Amendment No. 7 Effective Date, the parties desi re to amend
the Lease to extend the Term.

 

NOW, THEREFORE, in consideration of the above recitals which are hereby
incorporated herein, the mutual covenants and conditions contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree, effective as of the Amendment No. 7
Effective Date, to amend the Lease as follows:

 

1.       Term.  Section 2 of the Lease is hereby deleted in its entirety and
replaced with the following:

 

"The term of this Lease shall commence on June 5, 2008 (the “Commencement Date")
and end on January 31, 2021 (the "Term"). For consideration in part of this
lease extension, Tenant will discontinue processing on Landlord tool FJ01PVS and
move this processing to equipment, whether existing or procured by Tenant,
located within Tenant Fab Space. Tenant processing on FJ01PVS will be terminated
by June 30, 2019 and any costs required to move the processing will be incurred
by the Tenant.”

 

2.       Brokers.  Tenant hereby represents to Land lord that Tenant has deal
with no broke in connection with this Amendment No. 7. Tenant agrees to
indemnify and hold Landlord harmless from all claims of any brokers claiming to
have represented Tenant in connection with this Amendment No. 7. Landlord agrees
to indemnify and hold Tenant harmless from all claims of any broker claiming to
have represented Landlord in connection with this Amendment No. 7.

 







--------------------------------------------------------------------------------

 



 

3.        Miscellaneous.  This Amendment No. 7 sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Except as
herein modified or amended, the provisions, conditions and terms of the Lease
shall remain unchanged an in full force and effect. In the case of any
inconsistency between the provisions of the Lease and this Amendment No. 7, the
provisions of this Amendment No. 7 shall govern and control. Each signatory of
this Amendment No. 7, represents hereby that he or she has the authority to
execute and deliver the same on behalf of the patty hereto for which such
signatory is acting. This Amendment No. 7 may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument. This Amendment No. 7 may be executed in so-called "PDF"
format, and each party has the right to rely upon a PDF counterpart of this
Amendment No. 7 signed by the other party to the same extent as if such party
had received an original counterpart.

 

IN W ITNESS WHER EOF, Land lord and Tenant have duly executed this Amendment No.
7.

 

LANDLORD:

    

TENANT: 

NXP USA, INC.

 

EVERSPIN TECHNOLOGIES, INC.

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

/s/ Jennifer B. Wuamett

 

/s/ Angelo Ugge

(Signature)

 

(Signature)

 

 

 

By

Jennifer B. Wuamett

 

By

Angelo Ugge

 

 

 

 

 

Title:

President

 

Title:

V.P. Corporate Business Development

 

 

 

 

 

Date:

August 2, 2018

 

Date:

July 31, 2018

 



--------------------------------------------------------------------------------